F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JAN 19 2001
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 RANDALL CLAYPOOL,

          Petitioner-Appellant,
 v.                                                          No. 00-1300
 MARK McKINNA,                                          (D.C. No. 00-Z-1098)
                                                              (D. Colo.)
          Respondent-Appellee.




                                  ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


      Petitioner Randall Claypool, proceeding pro se, appeals the district court’s order

dismissing his federal habeas complaint. Petitioner was originally incarcerated in

Washington State and later transferred to Crowley County Correctional Facility, a private




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
correctional facility in Colorado.1 Petitioner filed a petition for habeas corpus in district

court pursuant to 28 U.S.C. § 2241. In his petition, Petitioner challenges, on federal

constitutional and state law grounds, his transfer to and incarceration in the private

facility. Petitioner also argues that the transfer resulted in the State of Washington losing

jurisdiction over him and, therefore, he should be released. The district court denied his

claims and his request for a certificate of appealability. In addition, although Petitioner

failed to raise the issue in the district court, he argues the district court judge erred in

failing to recuse herself from the case. We deny a certificate of appealability and dismiss

the appeal.

       A state prisoner may appeal the denial of a § 2241 petition only if a “a circuit

justice or judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Montez

v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000) (holding that a state prisoner must obtain

a certificate of appealability to appeal the denial of a § 2241 petition). The district court

denied Petitioner’s request for a certificate of appealability. Therefore, we construe

Petitioner’s notice of appeal as a renewed application for a certificate of appealability.

See Fed. R. App. P. 22(b)(2). In determining whether a certificate of appealability should

issue, we must decide whether Petitioner has “made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). This showing requires a demonstration




       Since Petitioner filed his initial petition, he has been transferred back to a
       1

Washington state prison.

                                                2
that reasonable jurists could debate whether the petition should have been resolved in a

different manner. Slack v. McDaniel, 120 S.Ct. 1595, 1603-04 (2000). We conclude

Petitioner has failed to make the required showing.

       “[A]n interstate prison transfer . . . does not deprive an inmate of any liberty

interest protected by the Due Process Clause in and of itself.” Olim v. Wakinekona, 461

U.S. 238, 248 (1983). The constitution and federal law likewise do not per se prohibit

interstate transfers. See Montez, 208 F.3d at 865-66. “Moreover, there is no federal

constitutional right to incarceration in any particular prison.” Id. at 866; Rael v.

Williams, 223 F.3d 1153, 1154 (10th Cir. 2000) (fact that a state prison inmate is

transferred to, or must reside in, a privately operated prison, simply does not raise a

federal constitutional claim).

       Petitioner’s argument that the State of Washington lost jurisdiction over him also

lacks merit. “Criminal jurisdiction over a state’s inhabitants remains with the respective

states and territories under whose jurisdiction the prisoners were originally sentenced.”

Blango v. Thornburgh, 942 F.2d 1487, 1490 (10th Cir. 1991). Finally, Petitioner’s state

law claims are not cognizable in a federal habeas action. See 28 U.S.C. § 2241(c)(3);

Montez, 208 F.3d at 865.

       Petitioner also argues that the district court judge erred in failing to recuse herself

from the case. A federal judge must recuse herself “in any proceeding in which [her]

impartiality might be reasonably questioned.” 28 U.S.C. § 455(a). The court must decide


                                               3
“whether a reasonable person, knowing all the relevant facts, would harbor doubts about

the judge’s impartiality.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)

(internal quotations omitted). Petitioner accuses the district court of bias because the

judge (1) “receives funds from private prison corporations for the sole purpose of using

her position . . . to further the business goals and interests of the corporation” and (2)

uses her position “to promote the national sociolistic [sic] ideals of Adolf Hitler.” These

accusations, however, are merely bald assertions for which Petitioner has offered no

evidence. Nothing in the district court’s rulings in this case provides a reasonable basis

from which to infer impartiality.

       Accordingly, we DENY Petitioner’s request for a certificate of appealability and

DISMISS this appeal. Petitioner’s application to proceed on appeal in forma pauperis is

DENIED.

       CERTIFICATE OF APPEALABILITY DENIED; APPEAL DISMISSED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




                                              4